 Case 2:20-cv-02291-DOC-KES Document 267 Filed 04/15/21 Page 1 of 3 Page ID #:5954




 1   MICHAEL N. FEUER, City Attorney (SBN 111529)
     KATHLEEN A. KENEALY, Chief Deputy City Attorney (SBN 212289)
 2   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3   ARLENE N. HOANG, Deputy City Attorney (SBN 193395)
     JESSICA MARIANI, Deputy City Attorney (SBN 280748)
 4   200 North Main Street, City Hall East, 7th Floor
 5   Los Angeles, California 90012
     Telephone: 213-978-4681
 6   Facsimile: 213-978-7011
 7   Email: Scott.Marcus@lacity.org

 8   Attorneys for Defendant
 9   CITY OF LOS ANGELES

10                            UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12
13   LA ALLIANCE FOR HUMAN RIGHTS,           Case No. CV 20-02291 DOC (KES)
14   et al.,
                                             DEFENDANT CITY OF LOS
15              Plaintiffs,                  ANGELES’ QUARTERLY STATUS
16                                           REPORT PURSUANT TO THE
     v.                                      MEMORANDUM OF
17                                           UNDERSTANDING BETWEEN
18   CITY OF LOS ANGELES, a Municipal        THE COUNTY OF LOS ANGELES
     entity, et al.,                         AND THE CITY OF LOS ANGELES
19                                           [DKT. 185-1]
20              Defendants.
21                                           Hon. David O. Carter
22                                           United States District Judge
23
24
25
26
27
28
 Case 2:20-cv-02291-DOC-KES Document 267 Filed 04/15/21 Page 2 of 3 Page ID #:5955



 1   TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE that pursuant to, and in compliance with, Section IV
 3   (B)(1) of the Memorandum of Understanding between the County of Los Angeles and
 4   the City of Los Angeles (“MOU”) dated October 9, 2020 (Dkt. 185-1), Defendant City
 5   of Los Angeles (“the City”) submits the following documents attached hereto:
 6         A.     Exhibit A is a report showing the interventions developed by the City
 7   pursuant to the MOU that will be open and occupiable on April 16, 2021. On April 16,
 8   2021, the City will have developed 5,467 open and occupiable new intervention beds (of
 9   the agreed-upon 5,300 beds), and 728 open and occupiable beds in interventions that
10   were pursuant to existing agreements with the County of Los Angeles (of the agreed-
11   upon 700 beds), for a total of 6,195 open and occupiable beds.
12         B.     Exhibit B is the Homeless Roadmap Quarterly Report, which summarizes
13   the type of interventions being developed in each Council District, the number of beds
14   provided in each intervention, the status of each project, and the number of unsheltered
15   Angelenos from each of the three target populations placed in each intervention.
16         C.     Exhibit C contains updated Council District Plans reflecting the current
17   status of each Council District’s Interventions in Development to shelter people
18   experiencing homelessness, and Possible Additional Interventions being contemplated
19   for development. Prior versions of these Council District Plans were filed by the City in
20   connection with its July 15, 2020 status report (Dkt. 153-1), October 15, 2020 Quarterly
21   Status Report Pursuant to the MOU (Dkt. 186), and January 15, 2021 Quarterly Status
22   Report Pursuant to the MOU (Dkt. 204).
23         D.     Exhibit D is a report to City Council, dated March 18, 2021, that contains
24   the Office of the City Administrative Officer’s funding recommendations for the City’s
25   interventions.
26
27                                            1
     DEFENDANT CITY OF LOS ANGELES’ QUARTERLY STATUS REPORT PURSUANT TO THE MEMORANDUM
28   OF UNDERSTANDING BETWEEN THE COUNTY OF LOS ANGELES AND THE CITY OF LOS ANGELES [DKT.
                                            185-1]
 Case 2:20-cv-02291-DOC-KES Document 267 Filed 04/15/21 Page 3 of 3 Page ID #:5956



 1   DATED: April 15, 2021         MICHAEL N. FEUER, City Attorney
                                   KATHLEEN A. KENEALY, Chief Deputy City Attorney
 2                                 SCOTT MARCUS, Senior Assistant City Attorney
 3                                 ARLENE N. HOANG, Deputy City Attorney
                                   JESSICA MARIANI, Deputy City Attorney
 4
 5                                 By: /s/     Scott Marcus
                                   SCOTT MARCUS, Senior Assistant City Attorney
 6                                 Counsel for Defendant City of Los Angeles
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                         2
     DEFENDANT CITY OF LOS ANGELES’ QUARTERLY STATUS REPORT PURSUANT TO THE MEMORANDUM
28   OF UNDERSTANDING BETWEEN THE COUNTY OF LOS ANGELES AND THE CITY OF LOS ANGELES [DKT.
                                            185-1]
